Exhibit 10.6
 
CAPITAL TRUST, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
______________________________


2007 Amendment
______________________________


WHEREAS, Capital Trust, Inc. (the “Company”) maintains the Capital Trust, Inc.
Amended and Restated 2004 Long-Term Incentive Plan (the “2004 Plan”), and
Section 17 of the 2004 Plan permits the Board of Directors (the “Board”) to
amend the 2004 Plan, subject to applicable law, including shareholder approval
under certain circumstances that the present amendment does not implicate;
 
WHEREAS, Section 8(g) of the 2004 Plan limits the period participants in the
2004 Plan may elect to defer restricted shares or restricted shares units; and
 
WHEREAS, the Board wishes to amend Section 8(g) to give the 2004 Plan’s
administrative committee (the “Committee”) the discretion to determine when
participants may elect to defer restricted shares or restricted shares units;
 
WHEREAS, the Board wishes to amend the 2004 Plan to add Section 10(e) to the
2004 Plan give participants the right to defer cash and share based performance
unit awards.
 
NOW THEREFORE BE IT RESOLVED that Section 8(g) of the 2004 Plan is amended and
restated to read as follows:
 
8(g)                 Deferral Elections.  Subject to Section 11(e) below, at any
time within the calendar year in which a Participant who is a member of a
“select group of management or highly compensated employees” (within the meaning
of ERISA) receives an Award of either Restricted Shares or Restricted Share
Units (or such shorter or longer period that the Committee selects in its sole
discretion), the Committee may permit the Participant to irrevocably elect, on a
form provided by and acceptable to the Committee, to defer the receipt of all or
a percentage of the Shares that would otherwise be transferred to the
Participant upon the vesting of such Award (with or without any deferral of any
associated unpaid dividends and interest thereon).  If the Participant makes
this election, the Shares subject to the election, and any associated unpaid
dividends and interest thereon elected to be deferred, shall be credited as
Deferred Share Units (as defined below) to an Account (as defined below)
established pursuant to Section 9 hereof on the date such cash or Shares would
otherwise have been released or issued to the Participant pursuant to Section
8(d) above.  Notwithstanding the foregoing, the Shares with respect to which a
Participant makes a Section 83(b) Election shall not be eligible for deferral
pursuant to Section 9 below.
 
 

--------------------------------------------------------------------------------


 
BE IT RESOLVED that Section 10 is amended to add Section 10(e) to read as
follows:
 
 10(e)                 Deferral Elections. At any time prior to the date that is
at least six months before the close of a Performance Period (or shorter or
longer period that the Committee selects) with respect to either a cash or
Shares based Performance Compensation Award, the Committee may permit a
Participant who is a member of a “select group of management or highly
compensated employees” (within the meaning of ERISA) to irrevocably elect, on a
form provided by and acceptable to the Committee, to defer the receipt of all or
a percentage of the cash or Shares that would otherwise be transferred to the
Participant upon the vesting of such Award.  If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends elected to be deferred, shall be credited to an account
established pursuant to Section 9 hereof on the date such cash or Shares would
otherwise have been released or issued to the Participant pursuant to Section
10(a) or Section 10(b) above.
 
Nothing herein shall be held to alter, vary or otherwise affect the terms or
conditions of the 2004 Plan, except as stated above.
 
 
-2-

--------------------------------------------------------------------------------


 
WHEREFORE, on this 24th day of December 2007, the Company hereby executes this
2007 Amendment to the 2004 Plan.
 
CAPITAL TRUST, INC.
 
By /s/ Geoffrey G. Jervis
 
Its Chief Financial Officer
 